Citation Nr: 0426006	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  96-07 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a vocal cord disorder manifested by hoarseness and edema.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kurt Ehrman, Counsel






INTRODUCTION

The veteran had active duty from January 20, 1975 to April 
30, 1995.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal of a 
September 1995 rating decision of the Regional Office (RO) 
located in St. Petersburg, Florida.  

In pertinent part, the RO granted entitlement to service 
connection for a vocal disorder manifested by hoarseness and 
edema, and assigned a noncompensable (zero percent) 
disability evaluation effective from May 1, 1995 (day 
following service discharge).  

The veteran appeals the RO's initial rating following an 
original award of service connection in September 1995.  
Consequently, the rating issue on appeal is not the result of 
a claim for "increased" entitlement, but rather one 
involving the propriety of the original evaluation assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

The claim was remanded, in pertinent part, by the Board in 
September 1997 for development which was later completed.  

In May 1999 the RO granted an initial compensable evaluation 
of 10 percent for the vocal cord disorder (effective from the 
same May 1, 1995 date).  

In March 2000, after adjudicating other multiple issues then 
pending on appeal, the Board remanded the case to the RO for 
further development and adjudicative action.

In June 2004 the RO most recently affirmed a 10 percent 
initial evaluation for the vocal cord disability at issue.

The case has been returned to the Board for further appellate 
review.

FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim, obtained all 
relevant and available evidence identified by him, and 
provided him with several full, complete and appropriate VA 
medical examinations, all in an effort to assist him in 
substantiating his claim.  

2.  Prior to October 7, 1996, the veteran's vocal cord 
disorder was manifested by mild hoarseness with mild vocal 
cord edema without marked pathological changes, such as 
inflammation of the affected area, thickening or nodules of 
the affected area, or marked hoarseness.  

3.  From October 7, 1996, the veteran's vocal cord disorder 
is manifested by mild hoarseness and occasional edema, but no 
evidence of thickening or nodules of the vocal cords, polyps, 
submucous infiltration, or pre-malignant changes on a biopsy.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for a vocal cord disorder manifested by hoarseness 
and edema are not met.  . 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.20, 
4.97 (2003), Diagnostic Code 6516 (effective both prior to 
and from October 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003) are applicable to the 
claims adjudicated on the merits on appeal.  


The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA-as to the claim 
adjudicated on the merits herein, and that the Board's 
decision to proceed in adjudicating the claim on appeal does 
not prejudice the veteran in the disposition of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id.  

In this case, the veteran filed his claim on appeal in May 
1995, and the claim was first denied in September 1995.  VCAA 
was passed in November 2000, and the RO first issued notice 
to the veteran of VA's duty to assist and other VCAA 
responsibilities in a letter dated in December 2003, and the 
claim was readjudicated-including all evidence of record 
pertinent to the entire claims period on appeal-in January 
2004 and June 2004.  As such, the timing of the notices 
comport with the CAVC's holding in Pelegrini, supra. 



The substance of the notices is satisfactory as well.  
Specifically, the December 2003 VCAA letter advised the 
veteran of his need to identify or submit evidence, not only 
of a voice disorder, but medical evidence of increased 
symptomatology.  This notice also informed the veteran that 
VA would attempt to obtain any evidence that he identifies.  
No response from the veteran is of record.  

The RO requested that he send VA any information he may have 
pertinent to his claim on appeal, and the RO obtained all 
identified medical evidence-the veteran has not identified 
any private treatment and all VA treatment records are on 
file.  The RO also provided the veteran with a toll-free 
telephone number should he require additional information or 
answers to questions relevant to his claim.  There is no 
report of contact to indicate that he called with any 
question regarding this notice; no reply is of record.  

The veteran identified only VA treatment, records of which 
have been obtained and associated with his claims file, 
including records dated from July 1995 to June 2004.  

Consistent with the duty to assist, the RO scheduled the 
veteran for VA otolaryngologic examinations in July 1995, 
September 1999, and June 2004, and all VA outpatient 
treatment records were requested and obtained, as noted 
above.  

Once all of the above was completed, the RO reviewed all of 
the evidence of record, and denied the claim in a June 2004 
SSOC.  This and all prior SOC's and SSOC's, decisions and 
notices, advised the veteran of the evidence considered and 
the reasons and bases for the denial of his claim.  The SOC 
and SSOC advised the veteran of all appropriate regulations 
governing entitlement to an evaluation in excess of 10 
percent for a voice disorder under Diagnostic Code 6516.  The 
RO's SOC and SSOC included a recitation of 38 C.F.R. § 3.159, 
with reference to the relevant sections of the United States 
Code, as well as specific reference to the results of the 
above VA examination reports and medical findings.  




No additional medical evidence was identified or received, 
other than arguments of the veteran and his representative in 
August 2004, after the June 2004 SSOC.  As such, VA has made 
every reasonable effort to identify and obtain all relevant 
records in support of the veteran's claim adjudicated on the 
merits herein, and no further notification or development 
action is indicated.  38 U.S.C.A.§ 5103A (a), (b) and (c).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA 
requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).  

Finally, in this case, as stated above, the record already 
contains sufficient medical evidence upon which to adjudicate 
the claim on appeal.  Neither the veteran nor his 
representative have identified additionally available medical 
evidence relevant to the claim that has not already been 
obtained.  

As such, "[T]he record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  

The Board is satisfied that all necessary development 
pertaining to the claim on appeal, entitlement to an initial 
evaluation in excess of 10 percent for a vocal cord disorder, 
has been completed within VCAA.  



Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  

Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings. The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2003).  

As the veteran's appeal arises from a rating following an 
original award of service connection, VA must consider staged 
ratings for the entire appeal period.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

Otherwise, as is not the case here, where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2003).

When evaluating the impairment caused by vocal cord 
disorders, it must be noted, as an initial matter, that this 
disability is not specifically found within the rating 
schedule.  Pursuant to 38 C.F.R. § 4.20 (2003), when a 
disability is not found within the rating schedule, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  

In view of this, the RO has rated the veteran's vocal cord 
disorder under DC 6516 relating to chronic laryngitis.  The 
Board agrees with the RO that the veteran's vocal cord 
disorder is properly evaluated under Diagnostic Code 6516 
because the functions affected, the anatomical localization, 
and the symptomatology are more closely analogous to chronic 
laryngitis than to any other schedular disorder, including 
the Diagnostic Codes pertaining to sinusitis, aphonia 
(incomplete aphonia is evaluated as laryngitis), allergic 
rhinitis, and injury to the pharynx.  

The veteran's vocal cord disorder is presently rated as 10 
percent disabling under Diagnostic Code 6516.  The next 
higher rating is 30 percent.  Diagnostic Code 6516 was 
amended effective October 7, 1996.  Thus, the Board will 
consider both the former and the revised criteria from 
October 7, 1996, but only the former before that date.  

The former Diagnostic Code 6516 requires marked pathological 
changes, such as inflammation of the affected area, 
thickening or nodules of the affected area, and marked 
hoarseness so as to warrant a 30 percent rating.  The revised 
Diagnostic Code 6516 requires hoarseness, with thickening or 
nodules in the affected area, polyps, submucous infiltration, 
or pre-malignant changes on biopsy for a 30 percent rating to 
apply.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Factual Background & Analysis

On VA examination in July 1995, the veteran was found to have 
normal tympanic membranes, oral cavity, oral pharynx, nasal 
cavity and nasopharynx, by flexible scope.  Laryngeal 
examination revealed "some mild" polypoid edema of both 
true vocal cords, especially at the junction of the anterior 
one-third and posterior two-thirds, but no fibrotic nodules 
were seen, and there was normal true vocal cord mobility.  
There was no evidence of any mass lesions, and the veteran 
had clear secretions in his nasopharynx.  The assessment was 
"mild" hoarseness with "mild" vocal cord edema.  It was 
felt that his symptoms could be due to hypothyroidism, and he 
was advised to reinstate his voice therapy to try to improve 
his voice.  

The veteran was found to have some edema on outpatient 
treatment in January 1996, but other findings were not noted, 
and no other treatment is shown until July 1999.  

The above findings to not warrant an evaluation in excess of 
10 percent prior to October 7, 1996.  In other words, there 
was no evidence of marked pathological changes, such as 
inflammation of the affected area, thickening or nodules of 
the affected area, and marked hoarseness so as to warrant a 
30 percent rating.  

The revised Diagnostic Code 6516 requires hoarseness, with 
thickening or nodules in the affected area, polyps, submucous 
infiltration, or pre-malignant changes on biopsy for a 30 
percent rating to apply.  

The Board initially notes that the veteran is not shown to 
have taken the medical advice of the author of the VA 
examination report of July 1995, by reinstituting voice 
therapy.  Rather, VA treatment records of 1996, 1997 and 1998 
show no treatment for any voice disorder.  


On VA examination in September 1999, the veteran reported 
that he has constant hoarseness and that he occasionally 
totally looses his voice.  On examination by flexible 
nasopharyngoscopy, the true vocal cords were bowed 
bilaterally in the mid portion, but both were seen to move 
symmetrically and midline.  This was felt to prevent adequate 
apposition.  It was felt that the veteran might benefit from 
endoscopic procedure to improve his vocal cord bowing.  He 
was also found to have reflux laryngitis, which was 
recommended to be treated medically.  

VA treatment records of July 1999 to May 2004 show very 
occasional treatment-the veteran was seen in October, 
November and December 2000 for consideration of fat injection 
therapy (referred to by veteran as vocal cord "surgery.").  
It was determined that he was not a good candidate for this 
due to comorbidities.  It was noted, for a second time, that 
he had not reinstituted his voice therapy.  On examination in 
November 2000, he was seen to have continued bowing of the 
true vocal cords, as well as glottal thickening.  

On VA examination of the veteran in June 2004, his voice was 
thought to be breathy and of poor projection with no pitch 
range.  The oral cavity was without masses or lesions, but 
the vocal cords were edematous without lesions or bowing.  
There was posterior glottal thickening and arachnoid edema.  
The examiner also noted "false" vocal cord wheezing with 
vocalization.  The assessment was chronic hoarseness likely 
secondary to laryngopharyngeal reflux.  

The above findings from October 7, 1996 to the present, do 
not show medical evidence of any nodules in the affected 
area, polyps, submucous infiltration, or pre-malignant 
changes on biopsy.  While the veteran has continued glottinal 
thickening, thickening of the cords is not shown, nor are 
nodules of the cords indicated.  With only the limited 
finding of occasional true vocal cord bowing and edema-not 
shown on recent examination in June 2004, the claim on appeal 
must be denied.  

In sum, there is no basis for an increased schedular rating 
for the veteran's service-connected vocal cord disorder under 
any applicable Diagnostic Code of the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4).  

Although the veteran claims that he has many problems 
associated with his voice, including being mistaken for a 
woman when on the phone, as well as a raspy voice and 
occasional inflammation, his assertions of treatment 
impairment are not supported by the medical evidence.  
Moreover, the veteran is not competent to provide evidence 
that requires medical expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
the claim for an initial rating in excess of 10 percent for 
the veteran's service-connected vocal cord disorder.  

Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In finding so, the Board has considered whether a "staged" 
rating is appropriate.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In view of the denial of the claim, there 
is no basis for assignment of staged ratings.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a vocal cord disorder manifested by hoarseness and edema 
is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



